Fourth Court of Appeals
                                San Antonio, Texas
                                    November 7, 2018

                                   No. 04-18-00417-CV

                         IN THE INTEREST OF S.E.P., a Child

                From the 438th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013 EM5-04455
                     Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Appellant is unable to afford payment of court costs; no costs of
court are taxed.

      It is so ORDERED on November 7, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court